Case: 21-60262     Document: 00516381709         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 5, 2022
                                  No. 21-60262
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   Ledvi Lineveth Tabora-Mejia; Lesvi Alejandra Tabora-
   Andrade,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 279 148
                            Agency No. A209 279 147


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Ledvi Lineveth Tabora-Mejia and Lesvi Alejandra Tabora-Andrade
   (Lesvi), natives and citizens of Honduras, petition for review of the decision
   of the Board of Immigration Appeals (BIA) affirming without opinion the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60262      Document: 00516381709          Page: 2    Date Filed: 07/05/2022




                                    No. 21-60262


   immigration judge’s (IJ) order denying their application for asylum and
   withholding of removal. Lesvi, Tabora-Mejia’s daughter, seeks derivative
   asylum as a rider on Tabora-Mejia’s application.
          Because the BIA affirmed without an opinion, the IJ’s decision
   became the final agency decision for our review. See Soadjede v. Ashcroft, 324
   F.3d 830, 831–32 (5th Cir. 2003). We review the IJ’s factual findings for
   substantial evidence, see Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005),
   and we review questions of law de novo. See Zhu v. Gonzales, 493 F.3d 588,
   594 (5th Cir. 2007). Tabora-Mejia failed to exhaust before the BIA, and we
   therefore lack jurisdiction to consider her arguments (1) that the IJ failed to
   consider her particular social groups (PSGs) individually and did not conduct
   a sufficiently thorough analysis of the asylum claim under the framework set
   forth in Matter of M-E-V-G-, 26 I & N Dec. 227, 251–52 (BIA 2014); (2) that
   the BIA erred by affirming the IJ’s decision without an opinion, thereby
   compounding the aforementioned errors and violating the requirement that
   the BIA conduct a rigorous analysis; and (3) that the test set forth in M-E-V-
   G- for determining the validity of PSGs is, itself, conceptually flawed. See 8
   U.S.C. § 1252(d)(1); Martinez-Guevara v. Garland, 27 F.4th 353, 359–61 (5th
   Cir. 2022).
          We agree with the IJ that Tabora-Mejia’s proposed PSGs—
   “Honduran mothers opposed to gang member harassment of their
   daughters,” and “Honduran women opposed to objectification by gang
   members”—are invalid because they lack the requisite particularity and
   social visibility, see Orellana-Monson v. Holder, 685 F.3d 511, 521–22 (5th Cir.
   2012), and do not exist independently of the harm asserted, see Gonzales-Veliz
   v. Barr, 938 F.3d 219, 232 (5th Cir. 2019). Because Tabora-Mejia failed to
   establish a cognizable PSG, she cannot satisfy the requirements for asylum or
   withholding of removal. See Zhang, 432 F.3d at 344.




                                          2
Case: 21-60262   Document: 00516381709      Page: 3   Date Filed: 07/05/2022




                             No. 21-60262


         The petition for review is DENIED IN PART and DISMISSED
   IN PART.




                                  3